            Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 1 of 21



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


HALL & ASSOCIATES                                                    )
1620 I St., N.W.                                                     )
Suite 701                                                            )
Washington, D.C. 20006,                                              )
                                                                     )
                              Plaintiff,                             )
                                                                     )
       v.                                                            )   Civil Action No. ______
                                                                     )
U.S. ENVIRONMENTAL PROTECTION AGENCY                                 )
1200 Pennsylvania Avenue, N.W. (2822T)                               )
Washington, D.C. 20460,                                              )
                                                                     )
                        Defendant.                                   )
________________________________________________                     )

                                           COMPLAINT

                                     Preliminary Statement

       1.        Through this action, brought under the Freedom of Information Act (“FOIA”),

U.S.C. §§ 552, et seq., as amended, Plaintiff, Hall & Associates (“H&A”), appeals the

Defendant’s, the United States Environmental Protection Agency (“EPA” or “Agency”), (1)

improper process in responding to H&A’s FOIA Requests; (2) improper withholding of

responsive records or segregable portions thereof; (3) improper use of the deliberative process

privilege, attorney client privilege, and/or attorney work-product privilege, 5 U.S.C. § 552(b)(5),

to withhold responsive documents, or portions thereof; and (4) excessive payment requests,

under FOIA.

       2.        This action appeals the EPA’s actions regarding FOIA Requests (1) EPA-

HQ-2018-010345 (Exhibit 1 – “Nov. 20, 2013 NJ Blending Clarification Request”); (2)

                                                 1
                Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 2 of 21



EPA-HQ-2018-010997 (Exhibit 2 – “2018 Blending Rulemaking Request”); (3) EPA-HQ-

2018-008685 (Exhibit 3 – “Blending Enforcement Orders Request”); and (4) EPA-HQ-2018-

008212 (Exhibit 4 – “4-States Meeting Blending Announcement Request”).

           3.        The Nov. 20, 2013 NJ Blending Clarification Request, 2018 Blending

Rulemaking Request, Blending Enforcement Orders Request, 4-States Meeting Blending

Announcement Request and FOIA Request EPA-HQ-2014-000552 (Exhibit 5 – “2013 ILOC

Implementation Request”) referenced therein were submitted on behalf of H&A’s municipal

clients.

           4.        H&A’s requests all pertain to the existence and implementation of the Agency’s

decision to nonacquiesce to the Eighth Circuit decision in Iowa League of Cities v. EPA, 711

F.3d 844 (8th Cir. 2013) (“Iowa League of Cities” or “ILOC”) and uniformly classify blending as

a prohibited bypass outside the Eighth Circuit.

           5.        In Hall and Associates v. EPA, 315 F. Supp. 3d 519 (D.D.C. 2018), Judge

Jackson held that “EPA made a nonacquiescence decision with respect to the Eighth Circuit’s

Iowa League of Cities opinion as of November 19, 2013” (Id., at 527), “[o]utside the Eighth

Circuit, the EPA intended to follow its existing interpretation of its regulations, which the Eighth

Circuit had struck down in Iowa League of Cities” (Id., at 535), and described the Desk

Statement as a “general statement of policy as to how the EPA intends to proceed in light of the

Iowa League decision” (Id. at 542-543).

           6.        These FOIA’s were submitted for the benefit of and on behalf of H&A’s

municipal clients who were and are still being informed that designing or operating a wastewater

facility to blend peak flow constituted a violation of the federal bypass regulation.




                                                    2
              Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 3 of 21



         7.        These documents contain the “working law” of the Agency and internal

directives to EPA staff, the Regional Offices and delegated states governing NPDES program

implementation, and H&A’s Requests were submitted to unearth whether the Agency was acting

lawfully by implementing secret law, therefore, there is a substantial public interest in the

documents.

         8.        The D.C. Circuit has repeatedly affirmed that “an agency is not permitted to

develop ‘a body of secret law,’ used by it in the discharge of its regulatory duties and in its

dealings with the public, but hidden behind a veil of privilege because it is not designated as

‘formal,’ ‘binding,’ or ‘final.’”1 As senior officials have announced and implemented the

Agency’s positions, based upon the documents requested, these are, in fact, the working law of

the Agency and must be disclosed.

         9.       As President Johnson said when he signed FOIA into law in 1966, “[t]his

legislation springs from one of our most essential principles: a democracy works best when the

people have all the information that the security of the nation will permit.”2 Congress enacted

FOIA to promote transparency across the government. See 5 U.S.C. § 552; Quick v. U.S. Dep’t

of Commerce, Nat’l Inst. of Standards & Tech., 775 F. Supp. 2d 174, 179 (D.D.C. 2011) (citing

Stern v. FBI, 737 F.2d 84, 88 (D.C. Cir. 1984). The Supreme Court has explained that FOIA is

“a means for citizens to know ‘what their Government is up to.’ This phrase should not be

dismissed as a convenient formalism. It defines a structural necessity in a real democracy.” Nat’l

Archives & Records Admin. v. Favish, 541 U.S. 157, 171-72 (2004).


1
    Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 867 (D.C. Cir. 1980)
2
 President Lyndon Johnson’s Statement upon Signing the FOIA (Press Release, Office of the
White House Press Secretary, “Statement by the President upon Signing S.1160”, dated July 4,
1966, available at http://nsarchive.gwu.edu/NSAEBB/NSAEBB194/Document%2031.pdf).
                                                  3
           Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 4 of 21



         10.     In general, with regard to the FOIA requests at issue here, EPA has failed to

identify and produce records that support or otherwise explain its decision to limit the Iowa

League of Cities decision to the Eighth Circuit and how that decision is to be implemented.

Additionally, EPA has improperly withheld documents, or reasonably segregable portions

thereof, that are responsive and required to be released under FOIA. Finally, EPA has

charged excessive fees in responding to these requests.

         11.      EPA’s refusal to produce responsive records is also inconsistent with Executive

Office Policy on FOIA compliance issued by Barack Obama on January 21, 2009. The

Executive Memorandum states:

         The Freedom of Information Act should be administered with a clear
         presumption: In the face of doubt, openness prevails. The Government should
         not keep information confidential merely because public officials might be
         embarrassed by disclosure, because errors and failures might be revealed, or
         because of speculative or abstract fears. All agencies should adopt a
         presumption in favor of disclosure, in order to renew their commitment to the
         principles embodied in FOIA, and to usher in a new era of open Government.
         The presumption of disclosure should be applied to all decisions involving
         FOIA.3

         12.      EPA’s refusal to respond is also inconsistent with the Clean Water Act Section

101(e) and 40 C.F.R. §123.1, which requires the public disclosure of information used as the

basis for permit decisions and for national rule interpretations applied to permits.

      Jurisdiction

         13.      Plaintiff has exhausted administrative remedies with regard to each of the

requests identified in paragraph 2.




3
    Freedom of Information Act, 74 Fed. Reg. 4683 (Jan. 21, 2009).
                                                 4
           Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 5 of 21



         14.     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the Defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331.

      Venue

         15.    Venue is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391.

      Parties

         16.     Plaintiff, H&A, is a Professional Limited Liability Company organized under

the laws of the District of Columbia. H&A’s primary purpose is to serve as a regulatory

consultant and/or special counsel to municipal and private entities regarding environmental

matters. Specifically, the firm has addressed wastewater regulatory issues in every EPA Region,

over 40 states, and at EPA Headquarters in Washington, D.C.

         17.     Defendant, EPA, is an agency of the federal government of the United States,

within the meaning of 5 U.S.C. § 552(e), and is located in Washington, D.C. EPA is in

possession and/or control of the records requested by H&A which are the subject of this action.

      Factual Allegations

 A.       Background of FOIA Requests

         18.    On March 25, 2013, the Court of Appeals for the Eighth Circuit issued a decision

in Iowa League of Cities v. EPA, 711 F.3d 844 (8th Cir. 2013), vacating two unlawfully revised

legislative rules: (1) the mixing zone rule contained in a June 2011 EPA letter; and (2) the

blending rule (prohibition) contained in a September 2011 EPA letter. The Court held that the

bacteria mixing zone prohibition for primary contact recreation waters “eviscerate[d] state

discretion” to utilize such mixing zones (as allowed under 40 C.F.R. 122.44(d)) and, therefore,

constituted a revised rule that did not go through proper rulemaking procedures. Id. at 874.



                                                 5
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 6 of 21



       19.     The Court of Appeals for the Eighth Circuit found EPA’s blending prohibition

was both procedurally and substantively improper as it was “irreconcilable with both the

secondary treatment rule and the bypass rule” (id. at 875) and “exceeds EPA’s statutory

authority” under the Clean Water Act (“CWA”). Id. at 877.

       20.     Following the ILOC decision, EPA petitioned the Eighth Circuit for rehearing en

banc, which was denied July 10, 2013. EPA subsequently declined to seek Supreme Court

review of the decision.

       21.     Rather than appeal the decision, EPA determined that the decision would only

apply within the Eighth Circuit.

       22.     In April 2013, Jack Lipshultz of the Department of Justice (DOJ) advised the

Office of General Counsel (OGC) that EPA may non-acquiesce to the Eighth Circuit decision.

       23.     DOJ staff cautioned EPA against any formal, written expression of non-

acquiescence to the ILOC decision because that could be subject to judicial challenge.

       24.      In or around mid-August 2013 EPA decided to not appeal the ILOC decision to

the Supreme Court, based, in part, on a determination that it could non-acquiesce to the decision,

either formally or informally.

       25.     On September 17, 2013, EPA drafted a document entitled “EPA’s regulatory

approach following the Eighth Circuit’s ILOC decision.”

       26.      EPA and OGC met on or about October 29, 2013 to discuss, in part, the means

by which EPA would non-acquiesce to the ILOC decision.

       27.     The only options under consideration regarding the ILOC decision at the meeting

with OGC involved non-acquiescence to that decision.




                                                6
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 7 of 21



       28.     In deciding to non-acquiesce in October 2013, EPA determined that it would

continue to implement the regulatory interpretation with respect to blending, that was vacated by

the Eighth Circuit.

       29.     On or about October 29, 2013, staff from the Office of Water (OW) Water

Permits Division circulated a “Moving Forward” document that listed activities to be undertaken

to implement EPA’s non-acquiescence decision.

       30.      Following a meeting attended by OW and OGC staff, the items listed in the

Moving Forward document began to be implemented by the Agency.

       31.     On or about November 5, 2013, a memorandum entitled “Applicability of Iowa

League decision to EPA permitting determinations” was created by EPA.

       32.      The document entitled “Applicability of Iowa League decision to EPA

permitting determinations” indicated that outside the Eighth Circuit EPA’s rule interpretation

that blending constitutes a bypass, subject to a No Feasible Alternatives (NFA) test, is the

applicable rule interpretation.

       33.      EPA Region 7 asked EPA HQ to send personnel to the November 13, 2013 4-

States Meeting to explain how EPA would address the ILOC decision in future permit actions.

       34.      EPA Offices of Water and/or General Counsel authorized Steve Neugeboren,

Connie Bosma, and Kevin Weiss to attend the 4-States meeting in response to the request by

EPA Region 7.

       35.      EPA requires travel authorizations for EPA HQ staff to travel out of their

locality for work related business, which explain the need for the authorized travel.

       36.      EPA HQ staff that attended the 4-States meeting completed the required travel

authorization forms.


                                                 7
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 8 of 21



       37.       The travel authorization forms were approved for Mr. Neugeboren, Ms. Bosma,

and Mr. Weiss.

       38.       At least 17 EPA employees attended the 4-States meeting.

       39.       At the 4-States meeting Steve Neugeboren (OGC) explained EPA’s position on

how the ILOC decision would be implemented in future permitting actions.

       40.       Mr. Neugeboren indicated to those present that the ILOC decision would not

apply in Kansas, because that state was outside of the Eighth Circuit.

       41.       EPA staff informed those in attendance that EPA’s rule interpretations vacated

by the ILOC decision were still in enforceable outside the Eighth Circuit.

       42.       On November 13, 2013, at the annual EPA Region VII 4-State Governmental

Affairs Meeting, EPA Headquarters staff informed the regulated community, state permitting

agencies, and EPA personnel of the Agency’s intention to limit the ILOC ruling to the states

within the Eighth Circuit.

       43.     On or about November 17, 2013, EPA was contacted by a BNA Reporter to

verify EPA’s position announced at the 4-States meeting.

       44.     On November 18, 2013, Nancy Stoner emailed staff from the OGC, OW and

Office of Enforcement and Compliance Assurance (“OECA”), stating these offices had

already agreed that the ILOC decision will only be binding in the Eighth Circuit.

       45.       In response to the BNA inquiry, EPA staff from OGC, OW and OECA

prepared a document labeled “Desk Statement” that detailed the agreed upon decision.

       46.     The Assistant Administrators from the OW and OECA concurred on the

wording of the Desk Statement.




                                                8
          Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 9 of 21



       47.     On November 19, 2013, EPA issued the Desk Statement describing how NPDES

rules would apply inside vs. outside the Eighth Circuit in light of the ILOC decision.

       48.     EPA released the Desk Statement to press, regional offices and delegated states.

       49.      EPA’s decision on how to implement the ILOC decision and blending in future

permitting actions was stated in the Desk Statement.

       50.      In Hall and Associates v. EPA, 315 F. Supp. 3d 519 (D.D.C. 2018), Judge

Jackson found that the Desk Statement constituted a “general statement of policy as to how the

EPA intends to proceed in light of the Iowa League decision” (Id. at 542-543).

       51.      EPA did not appeal Judge Jackson’s decision in Hall and Associates v. EPA, 315

F. Supp. 3d 519 (D.D.C. 2018).

       52.      EPA is bound by Judge Jackson’s ruling in Hall and Associates v. EPA, 315 F.

Supp. 3d 519 (D.D.C. 2018) within the D.C. Circuit.

       53.      Throughout the month of November 2013, EPA attorneys, Steven Neugeboren

and James Vinch, were acting in concert with program office staff to draft documents detailing

how the restriction on blending, vacated by the ILOC decision, could continue to be applied

nationwide.

       54.      On November 26, 2013, James Vinch and Joseph Theis confirmed via email

OECA’s understanding that it would continue to enforce blending as a bypass uniformly in all

states outside the Eighth Circuit.

       55.      OECA’s understanding was that a “case by case” classification of blending as a

bypass would not occur.




                                                 9
           Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 10 of 21



       56.      The OW prepared a briefing sheet for a December 2013 meeting with the Deputy

Administrator Robert Perciasepe to explain, in part, how the Agency would address the ILOC

decision in future permitting.

       57.      The briefing sheet prepared for Deputy Administrator Perciasepe was consistent

with the Desk Statement.

       58.      The Deputy Administrator was informed that the ILOC decision was improperly

decided.

       59.      The Deputy Administrator was informed that EPA would not follow the ILOC

decision outside of the Eighth Circuit.

       60.      The Deputy Administrator was informed that EPA would continue to implement

its conclusion that blending constitutes a bypass subject to a no feasible alternatives analysis

outside of the Eighth Circuit.

       61.      Following the issuance of the Desk Statement, EPA did not withdraw any prior

permit objections, enforcement orders or informal comments to delegated state agencies stating

that blending should be classified and/or regulated as a bypass.

       62.      In 2013 through 2015 when New Jersey was developing and issuing NJPDES

permits for CSO-related discharges, EPA informed New Jersey DEP that processing greater peak

CSO-related flows at wastewater facilities by blending must be classified and or regulated as a

bypass.

       63.      In 2013, EPA participated in an ongoing Clean Water enforcement action against

the Passaic Valley Sewerage Commission (“PVSC”).

       64.      This PVSC enforcement action did not involve a violation due to blending.




                                                 10
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 11 of 21



       65.       PVSC informed EPA that it planned on utilizing blending to process greater

CSO-related flows at its wastewater plant.

       66.       EPA issued an administrative order to PVSC in April 2018, which would

classify and or regulate any future blending operations to process greater CSO-related flows at

PVSC as a bypass subject to a no feasible alternatives analysis.

       67.       At the NPDES Program Improvements for the 21st Century Strategy and Priority

Meeting in EPA Region 5 on December 9-12, 2013, EPA held a presentation in which Connie

Bosma, Chief of the HQ Municipal Branch, discussed the Iowa League of Cities decision and the

Agency’s position on how that decision will implement permitting and enforcement outside of

the Eighth Circuit.

       68.       Ms. Bosma informed those in attendance that blending should still be classified

as a bypass outside of the Eighth Circuit.

       69.       At the National Municipal Enforcement Conference in Region 5 on October 29

and 30, 2014, EPA held a presentation on the Iowa League of Cities decision with the objective

of discussing its impact on enforcement against bypasses at POTWs and EPA’s plans to address

permitting and enforcement issues related to that decision.

       70.       At this meeting the presenters, who included Jim Vinch, Kevin Weiss and

Patricia Miller, informed those in attendance that blending will be considered a bypass in all

future permitting and enforcement outside the Eighth Circuit.

       71.       EPA continues to assert outside the Eighth Circuit that blending, where it occurs,

is subject to and constitutes a violation of the federal bypass regulation.




                                                 11
           Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 12 of 21



       72.       In October 2018, EPA released approximately 30 pages of records to H&A in

Hall & Associates v. EPA, Civil Action No. 18-1749 (D.D.C.) that the Agency previously

asserted were predecisional and deliberative.

       73.        The 30 released pages of records in Hall & Associates v. EPA, Civil Action No.

18-1749 (D.D.C.) concern the November 19, 2013 Desk Statement and EPA’s position on how

enforcement and permitting will be implemented after the ILOC decision.

 B.        Nov. 20, 2013 NJ Blending Clarification Request

       74.       On October 25, 2013, H&A submitted a FOIA request to EPA Headquarters for

communications discussing the impact of the Iowa League of Cities decision on permitting and

enforcement (EPA-HQ-2014-000552). Exhibit 5

       75.       In response to the 2013 ILOC Implementation request, EPA provided, among

other records, the partially-redacted November 20, 2013 EPA email withheld under the

deliberative process privilege on December 24, 2013. Exhibit 6 – EPA Response to 2013 ILOC

Implementation Request.

       76.       The basis of EPA’s deliberative process privilege was the claim that EPA had yet

to render a decision on how it would implement ILOC outside the Eighth Circuit.

       77.       On May 22, 2018, the D.C. District Court held that “EPA made a

nonacquiescence decision with respect to the Eighth Circuit’s Iowa League of Cities opinion as

of November 19, 2013.” Hall & Associates v. EPA, 315 F. Supp. 3d 519, 527 (D.D.C. 2018),

thus EPA’s deliberative process privilege with regard to the redacted email would be considered

invalid.




                                                12
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 13 of 21



       78.     On August 7, 2018, H&A submitted the Nov. 20, 2013 NJ Blending Clarification

Request to EPA Headquarters seeking “the attached [November 20, 2013] email in full” in light

of the D.C. District Court’s ruling. Exhibit 1.

       79.     The November 20, 2013 email postdates the Agency’s nonacquiescence decision

rendered, at the latest, on November 19, 2013 and therefore, H&A indicated that the requested

document may not be classified as pre-decisional or deliberative and must be released.

       80.     On September 20, 2018, EPA denied the Nov. 20, 2013 NJ Blending

Clarification Request in full, refusing to release the sought document. The denial claimed the

record was exempt from disclosure because it is pre-decisional and deliberative, attorney client

privileged and attorney work-product privileged. Exhibit 7 – EPA Response to Nov. 20, 2013 NJ

Blending Clarification Request.

       81.     EPA requested $140, five hours of review time to determine whether the single

paragraph was exempt from disclosure.

       82.     On October 24, 2018, H&A timely appealed the decision denying the Nov. 20,

2013 NJ Blending Clarification Request appealing the improper withholding of the responsive

record and EPA’s unreasonable payment request. Exhibit 8 – Nov. 20, 2013 NJ Blending

Clarification Request Appeal.

       83.     On November 30, 2018, EPA provided the final appeal determination denying the

request in full. EPA dropped the deliberative process privilege and attorney client privilege

claims and withheld the responsive document solely under attorney work-product privilege. EPA

claimed the withheld portion of the email was prepared in anticipation of litigation related to an

ongoing Clean Water Act enforcement action against PVSC. Exhibit 9 – EPA Appeal

Determination to Nov. 20, 2013 NJ Blending Clarification Request.



                                                  13
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 14 of 21



       84.     The November 20, 2013 email requests EPA’s position on how the Agency will

be handling the Iowa League of Cities decision. This email is discussing the Agency’s agreed

upon decision regarding the interpretation of EPA regulations on blending.

       85.     The ongoing enforcement action against PVSC was not related to a violation due

to blending and EPA did not have any pending litigation against PVSC regarding blending.

       86.     Interpretations and summaries of Agency regulations or positions are not

protected by the attorney work-product privilege.

       87.     EPA’s rationale for continuing to withhold the redacted portion of the request

record is baseless.

 C.      2018 Blending Rulemaking Request

       88.     On August 28, 2018, H&A submitted a FOIA Request to EPA Headquarters for

(1) documents prepared as part of the process of getting authorization to proceed with the

proposed peak flows management rulemaking; (2) notices to OMB and background documents

that describe the basis and background for the proposed rulemaking; (3) documents that describe

the form or nature of the proposed action; and (4) documents prepared as part of or in

conjunction with the proposed action that identify or discuss the rule being considered for

modification. Exhibit 2.

       89.     On October 19, 2018, EPA provided an interim release to H&A including five

nearly identical, partially-redacted power point presentations entitled Bypass and Blending: Wet

Weather Impacts at Treatment Plants. Exhibit 10 – EPA Interim Response to 2018 Blending

Rulemaking Request.

       90.     The redactions were claims to be withheld only under deliberative process

privilege.



                                                14
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 15 of 21



       91.      EPA also provided a list of nine fully withheld documents all claimed to be

exempt by the deliberative process privilege with boilerplate language stating, “the internal

document was pre-decisional and deliberative.”

       92.      H&A timely appealed the 2018 Blending Rulemaking Request on November 1,

2018, challenging EPA’s failure to properly process H&A’s FOIA request by withholding

portions of and entire responsive records under an improper claim of deliberative process

privilege, inadequate search for records responsive to this request and the excessively assessed

fees. Exhibit 11 – 2018 Blending Rulemaking Request Appeal.

       93.      The redacted portions of the responsive power point presentations discuss the

Agency’s regulations and case law regarding blending.

       94.      EPA did not release segregable portions of the nine documents completely

withheld or provide sufficient descriptions of the documents to provide justification for

withholding.

       95.      EPA may not withhold as predecisional documents filed with OMB to seek

authorization to proceed with rulemaking.

       96.      One purpose of the rulemaking effort was to admit a modification to the bypass

rule to allow blending outside of the Eighth Circuit.

       97.      After repeated requests, EPA has yet to provide a final appeal determination for

this request.

 D.      Blending Enforcement Orders Request

       98.      On June 14, 2018, H&A submitted a FOIA Request to EPA Headquarters seeking

records concerning: “(1) any type of enforcement order or action where EPA was a party, within

the past 3 years, that would or did classify blending as a bypass; (2) any type of enforcement



                                                15
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 16 of 21



order or action where EPA was a party, within the past 3 years, that indicated blending may be

implemented as an interim measure; and (3) any and all documents, located at EPA Headquarters

and EPA Region 2, associated with the attached Passaic Valley Sewerage Commission

Administrative Order, including any draft versions of the attached order.” Exhibit 3.

       99.     The PVSC Administrative Order, issued by EPA, contained a provision that

classifies blending as a bypass.

       100.    Over approximately three months, H&A and EPA discussed several clarifications

and payment assurances. Exhibit 12 – Blending Enforcement Orders Request Email

Correspondence.

       101.    In an email on August 15, 2018, H&A was informed that EPA “found no

responsive documents for items #1 and #2 of the request” (i.e., enforcement orders classifying

blending as a bypass). Id. at 4.

       102.    On August 29, 2018, H&A provided EPA with a clarification letter specifically

requesting that the response to the request “only provide copies of PVSC-related records that

discuss how or whether blending would be regulated as a bypass” as well as any enforcement

orders classifying blending as a bypass. Exhibit 13 – Blending Enforcement Orders Request

Clarification Letter.

       103.    On September 20, 2018, EPA provided four compilations consisting of over a

thousand pages of responsive records and claiming to include an attached index of withholdings.

Exhibit 14 – EPA Response to Blending Enforcement Orders Request.

       104.    Even after repeated requests, EPA has not provided H&A with an index of the

documents being fully withheld or the justification for those withholdings.

       105.    The Agency requested $1,064 to process this request.



                                               16
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 17 of 21



       106.    On December 18, 2018, H&A timely appealed the Blending Enforcement Orders

Request appealing the Agency’s (1) withholding of entire responsive documents improperly

under a claim of deliberative process privilege; (2) failure to provide an index of the withheld

records and the justification for the withholdings; (3) inadequate and incomplete search and (4)

excessively assessed fees without providing the index of withholdings. Exhibit 15 – Blending

Enforcement Orders Request Appeal.

       107.    The final appeal determination was due January 18, 2018 and EPA has failed to

respond to H&A’s appeal of this request.

 E.      4-States Meeting Blending Announcement Request

       108.    On May 31, 2018, H&A submitted a FOIA Request to EPA Headquarters seeking

all records and correspondence concerning the November 2013 4-States Meeting between EPA

HQ and EPA Region 7 from January 1, 2013 to the present and any travel authorizations or

records addressing EPA HQ personnel attendance at that meeting. Exhibit 4.

       109.    On September 21, 2018, EPA responded to the 4-States Meeting Blending

Announcement Request providing 18 records in full and withholding 6 records in part. Exhibit

16 – EPA Response to 4-States Meeting Blending Announcement Request.

       110.    H&A contacted EPA indicating that the search was clearly inadequate as travel

authorizations were specifically requested and none were provided. Exhibit 17 – H&A Email on

4-States Meeting Blending Announcement Request.

       111.    H&A appealed that determination on December 19, 2018 challenging the

sufficiency of the search for responsive records for this request. Exhibit 18 – 4-States Meeting

Blending Announcement Request Appeal.

       112.    EPA has yet to provide an appeal determination to this request.



                                                17
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 18 of 21



Count I: Violation of the Freedom of Information Act – Nov. 20, 2013 NJ Blending
Clarification Request

       113.     Paragraphs 1 through 112 are incorporated by reference.

       114.     EPA has clearly rendered a final decision regarding the national applicability of

the ILOC decision, as repeatedly announced by top officials from EPA Office of Water and

Enforcement and as determined by this Court in Hall & Associates v. EPA, Civil Action No. 15-

cv-01055 (D.D.C.).

       115.     H&A’s Nov. 20, 2013 NJ Blending Clarification Request sought a paragraph

from a document that specifically requested and discussed the Agency’s position on enforcement

and permitting after the Iowa League of Cities decision. An Agency’s regulatory interpretations

and “working law” are not exempt from disclosure under FOIA.

       116.     The November 20, 2013 email requested EPA’s rendered position on how the

Agency’s is “handling the 8th Circuit’s Iowa League of Cities decision,” to share with the State of

New Jersey.

       117.     The November 20, 2013 email was not created in anticipation of litigation related

to the PVSC enforcement action, as that action was not regarding a violation of blending. There

was no ongoing litigation regarding PVSC and blending at that time. Therefore, the discussion

within the email on PVSC and blending could not be considered attorney work-product.

       118.     The interpretation and summary of Agency regulations or positions are not

protected by attorney work-product.

       119.     EPA’s request of $140 – five hours of review time, to review a single paragraph is

unreasonable.

       120.     EPA’s use of the attorney work-product privilege was improper under FOIA. See

5 U.S.C. §552(b)(5).

                                                18
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 19 of 21



       121.     EPA’s excessive fee assessments do not reflect a reasonable level of time and

effort in violation of FOIA. See 5 U.S.C. §552(a)(4)(A)(ii)(I).

Count II: Violation of the Freedom of Information Act – 2018 Blending Rulemaking
Request

       122.    Paragraphs 1 through 112 are incorporated by reference.

       123.    EPA has clearly rendered a final decision regarding whether blending should be

classified as a bypass outside the Eighth Circuit, as repeatedly announced by top officials from

EPA Office of Water and Enforcement and as determined by this Court in Hall & Associates v.

EPA, Civil Action No. 15-cv-01055 (D.D.C.).

       124.    The withheld portions of the responsive records detail the existing regulations and

case law pertaining to blending.

       125.    The 2018 Blending Rulemaking Request sought the basis and background

documents concerning the Agency’s proposed rulemaking on blending. The regulated

community has the right to know the Agency’s working law and the bases for such regulatory

decisions. These documents should be released for the public the review.

       126.    OMB authorizations are final actions and therefore not deliberative.

       127.    EPA’s use of the deliberative process privilege was improper under FOIA. See 5

U.S.C. §552(b)(5).

       128.    EPA’s refusal to release reasonably segregable portions of the withheld

documents is in violation of FOIA. See 5 U.S.C. §552(a)(8)(A)(ii)(II).

Count III: Violation of the Freedom of Information Act – Blending Enforcement Orders
Request

       129.    Paragraphs 1 through 112 are incorporated by reference.




                                                19
         Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 20 of 21



       130.     The Blending Enforcement Orders Request sought records detailing EPA’s

rendered decision regarding blending and the implementation of that decision. The public has the

right to know the Agency’s working law and the implementation thereof affecting the regulated

community.

       131.     EPA’s refusal to provide an index detailing the withheld documents and the

justification for the withholding is improper under FOIA. See 5 U.S.C. §552 (a)(2)(E).

       132.     EPA’s failure to conduct a full and proper search for records responsive to the

request is in violation of FOIA. See 5 U.S.C. §552(a)(3).

       133.      EPA’s excessive fee assessments do not reflect a reasonable level of time and

effort in violation of FOIA. See 5 U.S.C. §552(a)(4)(A)(ii)(I).

Count IV: Violation of the Freedom of Information Act – 4-States Meeting Blending
Announcement Request

       134.     Paragraphs 1 through 112 are incorporated by reference.

       135.     The records requested concern the Agency’s agreement on how the Iowa League

of Cities decision will be handled outside of the Eighth Circuit and the announcement of that

decision at the 4-States meeting.

       136.     H&A specifically requested the travel authorization documents for EPA HQ

personnel regarding the 4-States Meeting and EPA did not provide those records in response to

this request.

       137.     EPA’s failure to conduct a full and proper search of responsive records to the

request is in violation of FOIA. See 5 U.S.C. §552(a)(3).




                                                20
     Case 1:19-cv-00330-RCL Document 1 Filed 02/08/19 Page 21 of 21



Relief Requested

WHEREFORE, Plaintiff, H&A, prays that this Court:

1.    Maintain jurisdiction over this action until EPA is in compliance with FOIA, and
      every order of this Court;

2.    Order EPA to respond to each of H&A’s requests fully and completely;

3.    Find EPA in violation for refusing to release the responsive documents, or portions
      thereof, in the Agency’s possession;

4.    Enjoin EPA from excessive exertion of deliberative process privilege, attorney-client
      privilege and/or attorney work-product privilege on the withheld documents and order
      EPA to release the withheld documents as not properly exempt under FOIA;

5.    Order EPA to produce detailed indices of withheld documents including the
      justification for withholding;

6.    Order EPA to reimburse H&A for any FOIA payments made regarding EPA’s
      processing of these related requests;

7.    Enjoin EPA from charging H&A unreasonable fees given the work performed;

8.    Award reasonable costs and attorney’s fees to H&A provided in 5 U.S.C.
      §552(a)(4)(E) and/or 28 U.S.C. §2412(d); and

9.    Grant any other relief as the Court may deem just and proper.


                                               Respectfully submitted,

                                               //s// John C. Hall
                                               John C. Hall, Esq.
                                               D.D.C. Bar #398172
                                               Hall & Associates
                                               1620 I Street, N.W., Suite 701
                                               Washington, D.C. 20006
                                               Email: jhall@hall-associates.com
                                               Phone: 202.463.1166
                                               Fax: 202.463.4207




                                          21
